Per Curiam.

The appellant, who was the plaintiff, sued the express company, before a justice of the peace, for a breach of contract, in failing to carry and deliver to the plaintiff a box of goods, by him delivered to them as common carriers, etc. The justice gave judgment for the plaintiff) and the defendants appealed. In the Common Pleas the plaintiff moved to dismiss the appeal on the ground that it was not taken within thirty days (the time prescribed by the statute) from the rendition of the judgment by the justice. The court refused to dismiss, and the plaintiff excepted. The judgment, as appears by the record, was rendered March 15,1862, and the appeal taken on the 14th of April then next following. There was a final judgment given against the defendant; and the only error assigned is the refusal to dismiss the appeal. The ruling of the court, it seems to us, was correct. Excluding the 15th of March, the date of the judgment, *49and including the 14th of April, the day on which the appeal was taken, would make the time of taking the appeal within thirty days, as prescribed by the statute. 2 G. & H., pp. 332, 593, secs. 787, 64; Swift v. Tousey, 5 Ind. 196.
J! Beilley, for appellant.
John L. Ketcham, for appellee.
Judgment affirmed, with cost, etc.